Case: 09-40833     Document: 00511179597          Page: 1    Date Filed: 07/20/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            July 20, 2010
                                     No. 09-40833
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

MARIO MENDOZA MEDINA,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Southern District of Texas
                             USDC No. 7:08-CR-1552-1


Before GARZA, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM:*
        Mario Mendoza Medina was convicted by guilty plea for conspiracy to
harbor aliens within the United States and was sentenced to 24 months of
imprisonment and two years of supervised release.                  He appeals from that
sentence and argues that the district court erred by applying U.S.S.G.
§ 2L1.1(b)(5)(B) for brandishing a dangerous weapon. He contends that there
was no evidence that he personally brandished a weapon and that the
adjustment cannot be applied through relevant conduct because the district

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-40833   Document: 00511179597 Page: 2        Date Filed: 07/20/2010
                                No. 09-40833

court failed to make a separate finding as to the scope of his agreement in the
conspiracy.
      By adopting the presentence report (“PSR”), the district court made
implicit findings based on the PSR’s factual findings. See United States v.
Carreon, 11 F.3d 1225, 1231 (5th Cir. 1994). Therefore, the district court did not
err by applying § 2L1.1(b)(5)(B) to Medina’s sentence on the basis of relevant
conduct. See United States v. Williams, 520 F.3d 414, 422 (5th Cir. 2008).
      Accordingly, the judgment of the district court is AFFIRMED.




                                        2